WiNsnow, C. J.
The objection of defect of parties defendant was waived because not taken by demurrer or answer. •Sec. 2654, Stats. (1898).
If a complete determination of the controversy could not •be had without the presence of other parties, the court should ■order them to be brought in and should not dismiss the action. Sec. 2610, Stats. (1898). But this was not such a case. If any cause of action at all was stated, it was a cause of action in tort for deceit against one of two joint tortfeasors. It is very familiar law that one of a number of tortfeasors may be sued alone without joining the others: each is responsible for the whole wrong.
The complaint may not be a model of pleading, but when fairly construed we think it states a cause of action to recover *623•damages for deceit. It charges in effect that the owners of a dairy farm, for the purpose of inducing one who was unacquainted with it to enter into a contract to operate it on shares, caused false representations to be made to such person as to the water supply and as to the drainage and quality of a part of it, and that the plaintiff, relying on such representations and believing them to be true, entered into the contract, operated the farm, and suffered damage by reason of the falsity of the representations.
When a party, either knowingly or without knowledge on the subject, makes material and false representations of fact to another in order to induce him to enter into a contract, and such other without knowledge or the present means of knowledge on the subject is thereby induced to enter into the contract in reliance on the truth of the representations and suffers legal damage by reason thereof, the cause of action is •complete. Beetle v. Anderson, 98 Wis. 5, 73 N. W. 560; Krause v. Busacker, 105 Wis. 350, 81 N. W. 406.
By the Court. — Judgment reversed, and action remanded for a new trial.